Name: Commission Regulation (EC) No 1974/1999 of 15 September 1999 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat
 Type: Regulation
 Subject Matter: agricultural structures and production;  cooperation policy;  animal product;  distributive trades
 Date Published: nan

 EN Official Journal of the European Communities16. 9. 1999 L 244/43 COMMISSION REGULATION (EC) No 1974/1999 of 15 September 1999 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by the Act of Accession of Austria, Finland and Sweden and in particular Article 4(6) thereof, (1) Whereas private storage aid granted pursuant to Commission Regulation (EC) No 2042/98 of 25 September 1998 on special conditions for the granting of private storage aid for pigmeat (2), as amended by Regulation (EC) No 2619/98 (3), has had a favourable effect on the pigmeat market; whereas an actual stabili- zation of prices is expected; whereas the granting of private storage aid for pigmeat should therefore be suspended; (2) Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The time limit for the submission of applications for private storage aid for pigmeat shall be 17 September 1999. Article 2 This Regulation shall enter into force on 16 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. (2) OJ L 263, 26.9.1998, p. 12. (3) OJ L 329, 5.12.1998, p. 9.